Citation Nr: 1130521	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  09-19 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable disability rating for service-connected diplopia with muscle spasms. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from October 1983 to October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Acting Veterans Law Judge in March 2011.  A copy of the transcript of this hearing has been associated with the claims file.

The Board notes that the Veteran had also appealed the denial of entitlement to service connection for posttraumatic stress disorder (PTSD) in the May 2008 rating decision; however, in a written statement received by the RO in April 2010, the Veteran withdrew his appeal as to that issue.  Consequently, as the appeal of the PTSD issue was withdrawn, the Board has no jurisdiction to consider that claim.  See 38 C.F.R. § 20.204 (2010).

In addition, the Board notes that, at the March 2011, the Veteran presented testimony that he has headaches relating to his service-connected diplopia with muscle spasms and as to their severity.  The Board notes that service connection for headaches as secondary to service-connected diplopia with muscle spasms was granted in a September 2009 rating decision and a 30 percent disability rating was assigned.  The Veteran filed a separate claim for an increased disability rating for his now service-connected headaches in November 2010, which claim was denied in a January 2011 rating decision.  Consequently, the Board finds that it does not have jurisdiction over the Veteran's claim for an increased disability rating for his service-connected headaches as there is no appeal pending on that issue.  If the Veteran wishes to appeal the January 2011 denial of an increased disability rating for his service-connected headaches, he has until January 10, 2012, to file a Notice of Disagreement with the RO to do so.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is necessary for additional development.  

At the hearing in March 2011, the Veteran testified that he had recently undergone an eye examination at the VA Medical Center (VAMC) in Grand Island, Nebraska, but he could not remember when only that it was within the last year.  The Board notes that the claims file contains a record of a VA Eye Clinic consultation from June 2010, but given the Veteran's testimony it is unclear whether this is the examination he was talking about.  Furthermore, in discussing those records, he made a statement that he had had his eyes checked at the VAMC the week before the hearing.  Thus, it appears that there may be outstanding VA treatment records relating to the Veteran's service-connected eye disorder.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The last VA treatment record in the claims file is from November 2010.  Upon remand, therefore, the Veteran's VA treatment records created since November 2010 should be obtained.

In addition, the Board finds that a new VA examination is in order to determine the current severity of the Veteran's service-connected diplopia with muscle spasms.  In a November 2010 statement, the Veteran reported that his diplopia has worsened.  In addition, at the hearing in March 2011, the Veteran also testified to a worsening of his eye condition.  Finally, the Board notes that the report of the June 2010 VA Eye Clinic consultation appears to indicate a worsening in the Veteran's condition as the physician noted the Veteran had four to six diopters of esophoria on cover-test with a jump to 20 diopters or so of BO (base out) prism as the eyes are fatigued.  Attempted prism vergence demonstrated the Veteran has a base in and base out range of approximately four diopters of each, which is also variable.  On Maddox Rod testing, measurements fluctuated from zero to four diopters of vertical prism, which was too much variation to isolate a constant vertical phoria.  The Board notes that these findings, especially the finding of esophoria, were not previously noted on earlier examinations (although orthophoria was noted).  In addition, the Board notes that the finding of esophoria appears to be consistent with the Veteran's testimony that he squints or closes one of his eyes all the time to correct his vision.  

Thus, there is evidence of record indicating that the Veteran's eye condition may have worsened since the last VA examination that was conducted in November 2009 and a contemporaneous examination is warranted.  The duty to assist includes providing the veteran a thorough and contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  The Board notes, however, that the Veteran failed to appear for two scheduled examinations in December 2009 and September 2010.  The Veteran is hereby advised that it is incumbent upon him to submit to a VA examination if he is applying for VA compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  Furthermore, it is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

The Board further notes that, after the Veteran filed his claim, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The effective date of the revisions is December 10, 2008, and the revised criteria apply only to applications for benefits received by VA on or after that date.  Because the Veteran's claim was received prior to December 10, 2008, the revised criteria are not for application in his case.  The Board notes that the amendment allows for a veteran to request a review of an eye disability under the revised criteria irrespective of whether a veteran's disability has increased since the last review.  Id.  No such request has been made.  Consequently, on remand, although the RO has previously adjudicated the Veteran's claim under both the new and old criteria, the Board finds it is appropriate to evaluate the Veteran's service-connected eye disorder only under the rating criteria in effect prior to December 10, 2008.  

Finally, the Board notes that the RO has not considered whether the Veteran's claim for an increased disability rating should be referred for extraschedular consideration under 38 C.F.R. § 3.321(b) (2010).  The Veteran has stated that he lost his commercial drivers license because of his service-connected diplopia so that he could no longer be a commercial driver.  In addition, the Veteran testified at the hearing that, at his subsequent jobs as a carpenter and welder, his diplopia made him slower in that he would have to be extra careful and double check his work to ensure he did not make mistakes.  The Board finds these statements raise the question of whether the symptoms of his disability have been accurately reflected by the schedular criteria.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Therefore, whether a higher rating is warranted on an extraschedular basis must be considered when readjudicating the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's medical records from the Grand Island VAMC created since November 2010.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

2.  When the above development has been accomplished and any available evidence has been obtained, the Veteran should be scheduled for a VA ophthalmology examination to determine the nature and severity of his service- connected diplopia with muscle spasms.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate in the report that the claims file was reviewed, and provide a complete rationale for all conclusions and opinions.  

All indicated tests and studies should be accomplished, including visual acuity testing, and the findings reported in detail.  A Goldmann Perimeter Chart should be completed.  

The examiner should comment on whether the Veteran's diplopia is constant, near-constant or occasional.  The examiner should indicate the degree of diplopia (i.e., on whether it is within 20 degrees or less, from 21 degrees to 30, or from 31 degrees to 40 degrees) and whether it is central, down, lateral and/or up.  If diplopia is not found on examination, the examiner is requested to estimate the degree of diplopia within the ranges set forth above and the direction of it as well.

3.  Thereafter, the Veteran's claim should be readjudicated.  In readjudicating the claim, only the rating criteria effective prior to December 10, 2008, should be used to evaluate the Veteran's disability.  In addition, consideration should be undertaken to determine whether the evidence is sufficient to refer the Veteran's claim to the Director, Compensation and Pension Service, for consideration of an extraschedular disability rating under 38 C.F.R. § 3.321(b).  

If such action does not resolve the claim, a supplemental statement of the case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

